Appeal by the defendant from an amended judgment of the County Court, Westchester County (Zambelli, J.), rendered May 11,1999, revoking an intermittent sentence of imprisonment previously imposed by the same court and imposing an indeterminate term of imprisonment pursuant to Penal Law § 85.05 (1) (b) upon his conviction of driving while intoxicated as a felony.
Ordered that the amended judgment is affirmed.
Under the circumstances of this case, the Supreme Court properly revoked the defendant’s intermittent sentence of imprisonment and imposed an indeterminate term of imprisonment (see, Penal Law § 85.05 [1] [b]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.